UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2010 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-149235 26-0745273 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 211 Warren Street Newark, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (973) 286-2899 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On September 20, 2010, Bioneutral Group, Inc. issued a press release announcing its financial results for the three months ended July 31, 2010.A copy of the press release is furnished as Exhibit99.1 to this Form 8-K. The information in this report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference in any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated by reference therein. Item9.01 Financial Statements and Exhibits. (d)Exhibits No. Description Press Released dated September 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bioneutral Group, Inc. By: /s/Stephen J. Browand Stephen J. Browand Chief Executive Officer Date:September 20, 2010 EXHIBIT INDEX No. Description Press Released dated September 20, 2010
